 
Exhibit 10.3
 
SECURITY AGREEMENT
 
1.        Identification.
 
This Security Agreement (the "Agreement"), dated as of September 18 2009, is
entered into by and between Owlstone Nanotech Inc., a Delaware corporation
("Company" or "Debtor"), and Ingalls & Snyder LLC, as collateral agent acting in
the manner and to the extent described in the Collateral Agent Agreement defined
below (the "Collateral Agent"), for the benefit of the parties identified on
Schedule A hereto (collectively, the "Lenders").
 
2.        Recitals.
 
2.1            The Lenders have made, are making and will be making loans to
Advance Nanotech, Inc., a
 
Delaware corporation ("AVNA") which owns approximately 73% of the fully-diluted
outstanding common stock of the Company (the "Loans"). It is beneficial to
Debtor that the Loans were made and are being made.
 
2.2            The Loans are and will be evidenced by certain Senior Secured
Notes (each, a "Note")
 
issued by AVNA and on or about the date of this Agreement pursuant to one or
more subscription agreements (each, a "Subscription Agreement") to which Company
and Lenders are parties. The Notes are further identified on Schedule A hereto
and were or will be executed by Company as "Borrower" for the benefit of each
Lender as the "Holder" or "Lender" thereof.
 
2.3            In consideration of the Loans made and to be made by Lenders to
AVNA and for other good and valuable consideration, and as security (i) for the
performance by AVNA of its obligations under the Notes, (ii) for the performance
by AVNA of its obligations (the "April Loans") under those certain Senior
Secured Notes (the "April Notes") issued to one or more Lenders as of April 9,
2009, as amended, (iii) for the performance by AVNA of its obligations (the
"August Loans") under those certain Senior Secured Notes (the "August Notes")
issued to one or more Lenders as of August 10, 2009, as amended and (iv) for the
repayment of the Loans, the April Loans and the August Loans and all other sums
due from AVNA and Debtor to Lenders (collectively, the "Obligations") arising
under this Agreement, the Notes, the April Notes, the August Notes, the
Subscription Agreement and other agreements referred to therein (collectively,
the "Transaction Documents"), Debtor, for good and valuable consideration,
receipt of which is acknowledged, has agreed to grant to the Collateral Agent,
for the benefit of the Lenders, a security interest in the Collateral (as such
term is hereinafter defined), on the terms and conditions hereinafter set forth.
Obligations include all future advances by Lenders to Debtor made pursuant to
the Subscription Agreement.
 
2.4            The Lenders have appointed the Collateral Agent as collateral
agent pursuant to that certain Collateral Agent Agreement dated at or about the
date of this Agreement ("Collateral Agent Agreement"), among the Lenders and
Collateral Agent.
 
2.5            The following defined terms which are defined in the Uniform
Commercial Code in effect in
 
the State of New York on the date hereof are used herein as so defined:
Instruments and Proceeds.
 
3.            Grant of General Security Interest in Collateral.
 
3.1            As security for the Obligations, the Debtor hereby grants the
Collateral Agent, for the benefit of the Lenders, a security interest in the
Collateral, which security interest shall be a first priority security interest
except as set forth in Schedule 3.1 hereto.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.2           "Collateral" shall mean all of the following property of Debtor:
 
 
All now owned and hereafter acquired right, title and interest of Debtor in, to
and in respect of the following:
 
(i)    Intellectual Property: All now owned and hereafter acquired right, title
and interest of Debtor in, to and in respect of all: registered and unregistered
patents (including but not limited to the patents, patents pending and
applications set forth on Schedule B hereto), trademarks, service marks,
intellectual property certificates, copyrights, domain names, trade names,
applications for the foregoing, trade secrets, goodwill, processes, drawings,
blueprints, customer lists and licenses with respect to any of the foregoing,
whether as licensor or licensee (all of the foregoing being sometimes
hereinafter referred to as "Intellectual Property");
 
(ii)    Books and Records: All present and future books and records relating to
any of the above, including, without limitation, all computer programs, printed
output and computer readable data in the possession or control of the Debtor,
any computer service bureau or other third party; and
 
(iii)   Products and Proceeds: All Proceeds of the foregoing in whatever form
and wherever located, including, without limitation, all insurance proceeds and
all claims against third parties for loss or destruction of or damage to any of
the foregoing.
 
3.3           The Collateral Agent is hereby specifically authorized, after the
Maturity Date (defined in the Notes) is accelerated if the Notes are not repaid
when such repayment is due (after all applicable cure periods), or after the
occurrence of an Event of Default (as defined herein) and the expiration of any
applicable cure period, to transfer any Collateral into the name of the
Collateral Agent and to take any and all action deemed advisable to the
Collateral Agent to remove any transfer restrictions affecting the Collateral.
 
4.           Perfection of Security Interest.
 
4.1           Debtor shall prepare, execute and deliver to the Collateral Agent
UCC-1 Financing
 
Statements (the "Financing Statements"). The Collateral Agent is instructed to
prepare and file at Debtor's cost and expense, financing statements in such
jurisdictions deemed advisable to the Collateral Agent, including but not
limited to the State of Delaware and the U.S. Patent and Trademark Office. The
Financing Statements are deemed to have been filed for the benefit of the
Collateral Agent and Lenders identified on Schedule A hereto.
 
4.2           All Instruments constituting Collateral from time to time required
to be pledged to
 
Collateral Agent pursuant to the terms hereof (the "Additional Collateral")
shall be delivered to Collateral Agent promptly upon receipt thereof by or on
behalf of the Debtor_ All such Instruments shall be held by or on behalf of
Collateral Agent pursuant hereto and shall be delivered in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Collateral
Agent.
 
5.             Reserved.
 
6.            Further Action By Debtor; Covenants and Warranties.
 
6.1           Collateral Agent at all times shall have a perfected security
interest in the Collateral. Each Debtor represents that it has and will continue
to have full title to the Collateral free from any liens, leases, encumbrances,
judgments or other claims. The Collateral Agent's security interest in the
Collateral
 


 
2

--------------------------------------------------------------------------------

 


 
constitutes and will continue to constitute a first, prior and indefeasible
security interest in favor of Collateral Agent, subject only to any security
interest described on Schedule 6.1. Debtor will do all acts and things, and will
execute and file all instruments (including, but not limited to, security
agreements, financing statements, continuation statements, etc.) reasonably
requested by Collateral Agent to establish, maintain and continue the perfected
security interest of Collateral Agent in the perfected Collateral, and will
promptly on demand, pay all costs and expenses of filing and recording,
including the costs of any searches reasonably deemed necessary by Collateral
Agent from time to time to establish and determine the validity and the
continuing priority of the security interest of Collateral Agent, and also pay
all other claims and charges that, in the opinion of Collateral Agent, exercised
in good faith, are reasonably likely to materially prejudice, imperil or
otherwise affect the Collateral or Collateral Agent's or Lenders' security
interests therein.
 
6.2           Except (a) as provided in the second succeeding sentence and (b)
in connection with sales of Collateral, in the ordinary course of business, for
fair value and in cash, and except for Collateral which is substituted by assets
of identical or greater value (with the consent of the Collateral Agent) or
which is inconsequential in value, Debtor will not sell, transfer, assign or
pledge items of Collateral (or allow any such items to be sold, transferred,
assigned or pledged), without the prior written consent of Collateral Agent.
Although Proceeds of Collateral are covered by this Agreement, this shall not be
construed to mean that Collateral Agent expressly consents to any sale of the
Collateral, except as provided herein or as exempted from the requirement that
such consent be obtained. Notwithstanding the foregoing, transfers or other
dispositions of Collateral as follows shall be free of the security interest of
Lenders and Collateral Agent and Lenders and Collateral Agent shall promptly
execute such documents (including without limitation releases and termination
statements) as may be required by Debtor to evidence or effectuate the same: (i)
any sale, transfer or other disposition of Collateral in the ordinary course of
business; provided, that any Proceeds of such sale, transfer, or other
disposition shall remain subject to the security interests herein described;
(ii) dispositions of Collateral or interests therein directly or indirectly
through licensing out or entry into co-development, marketing or other
commercialization arrangements with regard to Collateral; or (iii) a transfer of
the Collateral to a United States formed and located subsidiary on prior notice
to Collateral Agent; provided, that the Collateral remains subject to the
security interests herein described. In this connection, the Collateral Agent
and the Lenders acknowledge and agree that it is in the ordinary course of the
Debtor's business to develop and commercialize the Collateral and products and
services utilizing the same through licensing out, co-development, marketing or
other commercialization arrangements with regard to the Collateral.
 
6.3           Debtor will, at all reasonable times during regular business hours
and upon reasonable notice, allow Collateral Agent or its representatives
reasonable access to the Collateral and Debtor's records which relate to the
Collateral, for such inspection and examination as Collateral Agent reasonably
deems necessary.
 
6.4           Debtor, at its sole cost and expense, will protect and defend this
Agreement, all of the rights of Collateral Agent and Lenders hereunder, and the
Collateral against the claims and demands of all other persons.
 
6.5           Debtor will promptly notify Collateral Agent of any levy,
distraint or other seizure by legal process or otherwise of any part of the
Collateral, and of any threatened or filed claims or proceedings that are
reasonably likely to affect or impair any of the rights of Collateral Agent
under this Agreement in any material respect.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.6           Debtor, at its own expense, will obtain and maintain in force
insurance policies covering losses or damage to those items of Collateral, if
any, which constitute physical personal property, which insurance shall be of
the types customarily insured against by companies in the same or similar
business, similarly situated, in such amounts (with such deductible amounts) as
is customary for such companies under the same or similar circumstances,
similarly situated. Debtor shall make the Collateral Agent a loss payee thereon
to the extent of its interest in the Collateral. Collateral Agent is hereby
irrevocably (until the Obligations are paid in full) appointed Debtor's
attorney-in-fact to endorse any check or draft that may be payable to such
Debtor so that Collateral Agent may collect the proceeds payable for any loss
under such insurance. The proceeds of such insurance, less any costs and
expenses incurred or paid by Collateral Agent in the collection thereof, shall
be applied either toward the cost of the repair or replacement of the items
damaged or destroyed, or on account of any sums secured hereby, whether or not
then due or payable.
 
6.7           Collateral Agent may, at its option, and without any obligation to
do so, pay, perform and discharge any and all amounts, costs, expenses and
liabilities herein agreed to be paid or performed by Debtor upon Debtor's
failure to do so. All amounts expended by Collateral Agent in so doing shall
become part of the Obligations secured hereby, and shall be immediately due and
payable by Debtor to Collateral Agent upon demand and shall bear interest at the
lesser of 15% per annum or the highest legal amount from the dates of such
expenditures until paid.
 
6.8           Upon the request of Collateral Agent, Debtor will furnish to
Collateral Agent within five (5) business days thereafter, or to any proposed
assignee of this Agreement, a written statement in form reasonably satisfactory
to Collateral Agent, duly acknowledged, certifying the amount of the principal
and interest and any other sum then owing under the Obligations, whether to its
knowledge any claims, offsets or defenses exist against the Obligations or
against this Agreement, or any of the terms and provisions of any other
agreement of Debtor securing the Obligations. In connection with any assignment
by Collateral Agent of this Agreement, Debtor hereby agrees to cause the
insurance policies required hereby to be carried by such Debtor, if any, to be
endorsed in form satisfactory to Collateral Agent or to such assignee, with loss
payable clauses in favor of such assignee, and to cause such endorsements to be
delivered to Collateral Agent within ten (10) calendar days after request
therefor by Collateral Agent.
 
6.9           Debtor will, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to perfect its
security interest hereunder.
 
6.10         Debtor represents and warrants that Debtor is the true and lawful
exclusive owner of the Collateral, free and clear of any liens and encumbrances.
 
7.            Power of Attorney.
 
At any time an Event of Default has occurred and is continuing, Debtor hereby
irrevocably constitutes and appoints the Collateral Agent as the true and lawful
attorney of such Debtor, with full power of substitution, in the place and stead
of such Debtor and in the name of such Debtor or otherwise, at any time or
times, in the discretion of the Collateral Agent, to take any action and to
execute any instrument or document which the Collateral Agent may deem necessary
or advisable to accomplish the purposes of this Agreement. This power of
attorney is coupled with an interest and is irrevocable until the Obligations
are satisfied.
 
 
 
4

--------------------------------------------------------------------------------

 
 
8.            Performance-By The Collateral Agent.
 
If Debtor fails to perform any material covenant, agreement, duty or obligation
of such Debtor under this Agreement, the Collateral Agent may, after any
applicable cure period, at any time or times in its discretion, take action to
effect performance of such obligation. All reasonable expenses of the Collateral
Agent incurred in connection with the foregoing authorization shall be payable
by Debtor as provided in Paragraph 12.1 hereof. No discretionary right, remedy
or power granted to the Collateral Agent under any part of this Agreement shall
be deemed to impose any obligation whatsoever on the Collateral Agent with
respect thereto, such rights, remedies and powers being solely for the
protection of the Collateral Agent.
 
9.             
Event of Default.

 
An event of default ("Event of Default") shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, and any other agreement to which Debtor and a
Lender are parties relating to the offering of the Notes. Upon and after any
Event of Default, after the applicable cure period, if any, any or all of the
Obligations shall become immediately due and payable at the option of the
Collateral Agent, for the benefit of the Lenders, and the Collateral Agent may
dispose of Collateral as provided below. A default by Debtor of any of its
material obligations pursuant to this Agreement and any of the Transaction
Documents shall be an Event of Default hereunder and an "Event of Default" as
defined in the Notes.
 
10.           Disposition of Collateral.
 
Upon and after any Event of Default which is then continuing,
 
10.1          The Collateral Agent may exercise its rights with respect to each
and every component of the Collateral, without regard to the existence of any
other security or source of payment for the Obligations. In addition to other
rights and remedies provided for herein or otherwise available to it, the
Collateral Agent shall have all of the rights and remedies of a tender on
default under the Uniform Commercial Code then in effect in the State of New
York.
 
10.2          If any notice to the Debtor of the sale or other disposition of
Collateral is required by then
 
applicable law, seven business (7) days prior written notice (which Debtor
agrees is reasonable notice within the meaning of Section 9.612(a) of the
Uniform Commercial Code) shall be given to the Debtor of the time and place of
any sale of Collateral which Debtor hereby agrees may be by private sale. The
rights granted in this Section are in addition to any and all rights available
to Collateral Agent under the Uniform Commercial Code.
 
10.3          All proceeds received by the Collateral Agent for the benefit of
the Lenders in respect of any sale, collection or other enforcement or
disposition of Collateral, shall be applied (after deduction of any amounts
payable to the Collateral Agent pursuant to Paragraph 12.1 hereof) against the
Obligations pro rata among the Lenders in proportion to their interests in the
Obligations. Upon payment in full of all Obligations, the Debtor shall be
entitled to the return of all Collateral, including cash, which has not been
used or applied toward the payment of Obligations or used or applied to any and
all costs or expenses of the Collateral Agent incurred in connection with the
liquidation of the Collateral (unless another person is legally entitled
thereto). Any assignment of Collateral by the Collateral Agent to the Debtor
shall be without representation or warranty of any nature whatsoever and wholly
without recourse. To the extent allowed by law, each Lender may purchase the
Collateral and pay for such purchase by offsetting up to such Lender's pro rata
portion of the purchase price with sums owed to such Lender by Debtor arising
under the Obligations or any other source.
 
 
 
5

--------------------------------------------------------------------------------

 

 
 
11.            Entire Agreement. This Agreement contains the entire agreement of
the parties and supersedes all other agreements and understandings, oral or
written, with respect to the matters contained herein.
 
12.            Miscellaneous.
 
  12.1        Expenses. Debtor shall pay to the Collateral Agent, on demand, the
amount of any and all reasonable expenses, including, without limitation,
reasonable attorneys' fees, reasonable legal expenses and reasonable brokers'
fees, which the Collateral Agent may incur in connection with (a) sale,
collection or other enforcement or disposition of Collateral; (b) exercise or
enforcement of any the rights, remedies or powers of the Collateral Agent
hereunder or with respect to any or all of the Obligations upon breach or
threatened breach; or (c) failure by Debtor to perform and observe any
agreements of Debtor contained herein which are performed by the Collateral
Agent.
 
 12.2         Waivers, Amendment and Remedies. No course of dealing by the
Collateral Agent and no failure by the Collateral Agent to exercise, or delay by
the Collateral Agent in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right, remedy or power of the Collateral Agent. No amendment, modification or
waiver of any provision of this Agreement and no consent to any departure by
Debtor therefrom, shall, in any event, be effective unless contained in a
writing signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The rights, remedies and powers of the Collateral Agent, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Collateral Agent from time to time in such order as the Collateral Agent may
elect.
 
12.3         Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of any mailing as set forth in the preceding sentence, whichever
shall first occur. The addresses for such communications to any party hereto
shall be the same at its address set forth below or to such other address as
either party shall hereafter give to the other by notice duly made under this
Section:
 
 

To Debtor:  Owlstone Nanotech Inc.  
400 Rella Blvd., Suite 160
Montebello, NY 10901
Attn: Thomas Finn, CFO
Fax: 845-533-4232
    To Lenders:   To the addresses and telecopier numbers set forth on Schedule
A

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
To the Collateral Agent
Ingalls & Snyder LLC  
61 Broadway,
New York, NY 10006
  Attention: Tom Bouchen

 
 
12.4       Term; Binding Effect. This Agreement shall (a) remain in full force
and effect until payment and satisfaction in full of all of the Obligations; (b)
be binding upon Debtor, and its successors and permitted assigns; and (c) inure
to the benefit of the Collateral Agent, for the benefit of the Lenders and their
respective successors and assigns.
 
12.5       Captions. The captions of Paragraphs, Articles and Sections in this
Agreement have been included for convenience of reference only, and shall not
define or limit the provisions hereof and have no legal or other significance
whatsoever.
 
12.6       Governing Law; Venue; Severability. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York in the County of New York
or in the federal courts located in the State and County of New York. Subject to
the foregoing, the parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. Company and Lenders waive trial by jury. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney's fees and costs. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
12.7        Counterparts/Execution. This Agreement may be executed in any number
of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.
 
13.           Interereditor Terms. As between the Lenders, any distribution
under paragraph 10.4 shall be made proportionately based upon the remaining
principal amount (plus accrued and unpaid interest) to each as to the total
amount then owed to the Lenders as a whole. The rights of each Lender hereunder
are pari passu to the rights of the other Lenders hereunder. Any recovery
hereunder shall be shared ratably among the Lenders according to the then
remaining principal amount owed to each (plus accrued and unpaid interest) as to
the total amount then owed to the Lenders as a whole.
 
14.           Termination; Release. When the Obligations have been indefeasibly
paid and performed in full, this Agreement shall terminate, and the Collateral
Agent, at the request and sole expense of Debtor, will execute and deliver to
the Debtor the proper instruments (including without limitation UCC termination
statements) acknowledging the termination of the Agreement and any security
interest, lien or assignment created hereby, and duly assign, transfer and
deliver to the Debtor, without recourse, representation or warranty of any kind
whatsoever, such of the Collateral, including, without limitation, the Notes and
any Additional Collateral, as may be in the possession of the Collateral Agent.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
15.           Collateral Agent.
 
15.1         Collateral Agent Powers. The powers conferred on the Collateral
Agent hereunder are solely to protect its interest (on behalf of the Lenders) in
the Collateral and shall not impose any duty on it to exercise any such powers.
 
15.2         Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any Collateral in its
possession; provided, however, that the Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral if it takes such action for that purposes as any owner thereof
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default, but failure of the Collateral
Agent, to comply with any such request at any time shall not in itself be deemed
a failure to exercise reasonable care.
 
[THIS SPACE INTENTIONALLY LEFT BLANK)
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.
 
 

"DEBTOR"  "COLLATERAL AGENT"    
OWLSTONE NANOTECH INC.,
a Delaware corporation
INGALLS & SNYDER LLC        
By: /s/ Thomas Finn                                     
By: /s/ Thomas O. Boucher Jr.                     
Name: Thomas Finn
Ingalls & Snyder LLC
Title: Chief Financial Officer
Manager    

 
 
 

 
This Security Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE A TO SECURITY AGREEMENT
 
(AS OF SEPTEMBER 18, 2009)
 
LENDER
PRINCIPAL AMOUNT OF NOTE TO BE ISSUED
INGALLS & SNYDER - CLOSED ON SEPTEMBER 18, 2009
$300,000.00
INGALLS & SNYDER- CLOSED ON AUGUST 10, 2009
$200,000.00
INGALLS & SNYDER CLOSED ON JUNE 24, 2009
$200,000.00
INGALLS & SNYDER - CLOSED ON JUNE 18, 2009
$300,000.00
KEVIN MCGRATH - CLOSED ON APRIL 15, 2009
$150,000.00
KEVIN MCGRATH - CLOSED ON APRIL 15, 2009
$150,000.00
                                                       



 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE B TO SECURITY AGREEMENT
PATENTS, PATENTS PENDING, APPLICATIONS
 
 
 
UCC FINANCING STATEMENT ATTACHED
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY
 
 
A. NAME & PHONE OF CONTACT AT FILER [optional]
 
Thomas O. Boucher Jr., 212-269-7897
      B. SEND ACKNOWLEDGMENT TO: (Name and Address)
 
Ingalls & Snyder LLC 61 Broadway
New York, NY 10006
Attn: Thomas Boucher Jr.
     THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 
 
 
1.
 
 
OR
DEBTOR’S EXACT FULL LEGAL NAME – insert only one debtor name (1a or 1b) – do not
abbreviate or combine names
1a. ORGANIZATION’S NAME
Owlstone Nanotech, Inc.
1b. INDIVIDUAL’S LAST NAME
FIRST NAME
 
MIDDLE NAME
SUFFIX
1c.  MAILING ADDRESS
 
         400 Rella Blvd., Suite 160
CITY
 
Montebello
STATE
 
NY
POSTAL CODE
 
10901
COUNTRY
 
USA

 

1d. TAX ID: SSN OR EIN
ADD’L INFO RE
ORGANIZATION
1e. TYPE OF ORGANIZATION
1f. JURISDICTION OF ORGANIZATION
1g. ORGANIZATIONAL ID#, if any     DEBTOR  Corporation   Delaware  DE3928314  o
NONE

 
2.
 
 
OR
ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME – insert only one debtor name (2a or
2b) – do not abbreviate or combine names
2a. ORGANIZATION’S NAME
 
2b. INDIVIDUAL’S LAST NAME
FIRST NAME
 
MIDDLE NAME
SUFFIX
2c.  MAILING ADDRESS
 
         
CITY
 
 
STATE
 
 
POSTAL CODE
 
 
COUNTRY
 
 

 

2d. TAX ID: SSN OR EIN
ADD’L INFO RE
ORGANIZATION
2e. TYPE OF ORGANIZATION
2f. JURISDICTION OF ORGANIZATION
2g. ORGANIZATIONAL ID#, if any     DEBTOR        o NONE

 
3.
 
 
OR
SECURED PARTY’S NAME – (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert only
one secured party name (3a or 3b)
3a. ORGANIZATION’S NAME
Ingalls & Snyder LLC
 
 
 
 
 
 
          61 Broadway
 
New York
NY
10006
USA

 
4. This FINANCING STATEMENT covers the following collateral
See Exhibit A attached hereto. This financing statement is filed in connection
with the Security Agreement, dated as of September 18, 2009, by and between
Owlstone Nanotech, Inc. and Ingalls & Snyder LLC, as collateral agent for the
benefit of the parties identified on Schedule A thereto.

 
5. ALTERNATIVE DESIGNATION [if applicable]: o LESSEE/LESSOR o
CONSIGNEE/CONSIGNOR o BAILEE/BAILOR  o SELLER/BUYER  oAG. LIEN  o NON-UCC FILING
 6.oThis FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL ESTATE RECORDS. Attach Addendum [if applicable] 7. Check to REQUEST
ADDITIONAL SEARCH REPORT(S) on Debtor(s) [ADDITIONAL FEE] [optional]   o All
Debtors     o Debtor 1     o  Debtor 2 8. OPTIONAL FILER REFERENCE DATA  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
Exhibit A
 
All of the following property of Debtor:
 
All now owned and hereafter acquired right, title and interest of Debtor in, to
and in respect of the following:
 
(i)             Intellectual Property: All now owned and hereafter acquired
right, title and interest of Debtor in, to and in respect of all: registered and
unregistered patents, trademarks, service marks, intellectual property
certificates, copyrights, domain names, trade names, applications for the
foregoing, trade secrets, goodwill, processes, drawings, blueprints, customer
lists and licenses with respect to any of the foregoing, whether as licensor or
licensee;
 
(ii)             Books and Records: All present and future books and records
relating to any of the above, including, without limitation, all computer
programs, printed output and computer readable data in the possession or control
of the Debtor, any computer service bureau or other third party; and
 
(iii)            Products and Proceeds: All Proceeds of the foregoing in
whatever form and wherever located, including, without limitation, all insurance
proceeds and all claims against third parties for loss or destruction of or
damage to any of the foregoing.


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Security Agreetment: Shedule 3.1
 
 
As security for the Obligations of Debtor, the Debtor hereby grants the
Collateral Agent, for the benefit of the Lenders, a security interest in the
Collateral, which security interest shall be a first priority security interest.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Security Agreetment: Shedule 6.1
 
 
None

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------